Exhibit 10.20

Sunoco, Inc. Executive Compensation Summary Sheet

The following is a summary of the 2006 base salary, annual guideline incentive
bonus opportunity under the Executive Incentive Plan, and long-term incentive
awards (stock options and performance-based common stock units) under the
Long-Term Performance Enhancement Plan II, of the named executive officers of
Sunoco, Inc.:

 

Name/Title

   Base Salary   

Annual Guideline
Incentive Bonus
Opportunity Under
the Executive
Incentive Plan

(% of Base Salary)

    Stock Options1    Performance-
Based Common
Stock Units1

John G. Drosdick

Chairman, President and Chief Executive Officer

   $ 1,140,000    120 %   114,000    32,000

Joel H. Maness

Executive Vice President, Refining and Supply

   $ 550,000    75 %   31,200    8,600

Thomas W. Hofmann

Senior Vice President and Chief Financial Officer

   $ 500,000    70 %   25,000    6,860

Robert W. Owens

Senior Vice President, Marketing

   $ 465,750    70 %   23,500    6,460

Bruce G. Fischer

Senior Vice President, Sunoco Chemicals

   $ 414,000    65 %   21,000    5,630

Charles K. Valutas

Senior Vice President and Chief Administrative Officer

   $ 414,000    65 %   21,000    5,630

--------------------------------------------------------------------------------

NOTE TO TABLE:

 

1 The stock options and performance-based common stock units awarded for 2006
were granted in December 2005 under the Long-Term Performance Enhancement Plan
II.